IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 43498

STATE OF IDAHO,                                   )   2016 Unpublished Opinion No. 361
                                                  )
       Plaintiff-Respondent,                      )   Filed: January 29, 2016
                                                  )
v.                                                )   Stephen W. Kenyon, Clerk
                                                  )
BRANDON LEWIS BILES,                              )   THIS IS AN UNPUBLISHED
                                                  )   OPINION AND SHALL NOT
       Defendant-Appellant.                       )   BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Fred M. Gibler, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Andrea W. Reynolds, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       Brandon Lewis Biles pled guilty to felony driving under the influence. I.C. § 18-8005(9).
In exchange for his guilty plea, additional charges were dismissed. The district court sentenced
Biles to a unified term of eight years, with a minimum period of confinement of three years.
Biles filed an I.C.R 35 motion, which the district court denied. The district court retained
jurisdiction, and Biles was sent to participate in the rider program.
       After Biles completed his rider, the district court relinquished jurisdiction. Biles appeals,
claiming that the district court erred by refusing to grant probation.



                                                  1
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Biles has
failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Biles argues that all of the relevant goals of sentencing could have been accomplished
with probation. As noted above, however, the district court found that probation was not an
appropriate course of action in Biles’s case. The record does not indicate that the district court
abused its discretion in sentencing.
       The order of the district court relinquishing jurisdiction and Biles’s sentence are affirmed.




                                                   2